UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 11-6128


JOHN FRANKLIN,

                 Plaintiff – Appellant,

          v.

TRACY JOHNS; A. HUBERTI; TEN UNKNOWN NAMED FEDERAL BUREAU OF
PRISONS OFFICERS AND/OR EMPLOYEES; V. HARRIS; B. HAYWOOD; A.
FORTE,

                 Defendants – Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (5:09-ct-03023-D)


Submitted:   June 13, 2011                 Decided:   June 30, 2011


Before KEENAN, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Franklin, Appellant Pro Se. Michael Bredenberg, OFFICE OF
THE UNITED STATES ATTORNEY; Rudolf A. Renfer, Jr., Assistant
United States Attorney, Raleigh, North Carolina; Christina Ann
Kelley,   BUREAU  OF  PRISONS,  Butner,  North  Carolina,  for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           John   Franklin     appeals   the   district    court’s     order

denying relief on his complaint filed pursuant to Bivens v. Six

Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388

(1971).    We have reviewed the record and find no reversible

error.    Accordingly, we affirm the district court’s judgment.

Franklin v. Johns, No. 5:09-ct-03023-D (E.D.N.C. Jan. 18, 2011).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                    2